 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
      BAO XUYEN LE, as Personal
      Representative of the Estate of Tommy
 7
      Le; HOAI “SUNNY” LE; and DIEU
      HO,
 8
                            Plaintiffs,
 9
                                                       C18-55 TSZ
           v.
10
                                                       MINUTE ORDER
      REVEREND DR. MARTIN LUTHER
11    KING, JR. COUNTY; and KING
      COUNTY DEPUTY SHERIFF CESAR
12    MOLINA,
13                          Defendants.

14
        The following Minute Order is made by direction of the Court, the Honorable
15 Thomas S. Zilly, United States District Judge:
           (1)  Plaintiffs’ motion for leave to amend, docket no. 218, is GRANTED in part
16
     and DENIED in part, as follows.
17                (a)     Plaintiffs will be allowed to file a Third Amended Complaint
           asserting a negligence claim in light of the recent decision in Beltran-Serrano v.
18         City of Tacoma, 193 Wn.2d 537, 442 P.3d 608 (2019). The Court will set
           deadlines for the filing of such amended pleading, the filing of any responsive
19         pleading or motion, and the completion of any related discovery after the appeal in
           this matter is resolved and the stay imposed by the Order entered June 4, 2019,
20         docket no. 209, is lifted.
21                 (b)   Plaintiffs’ request to lift the stay and permit them to immediately file
           their proposed Third Amended Complaint is DENIED. Plaintiffs’ proposed Third
22         Amended Complaint, docket nos. 218-2 (redlined) & 218-3, attempts to resurrect

23

     MINUTE ORDER - 1
 1          claims that have already been dismissed. See Minute Order (docket no. 38)
            (dismissing claim for reckless or negligent infliction of emotional distress, which
 2          plaintiffs have tried to replead as the Fifth Cause of Action in the proposed Third
            Amended Complaint); Stip. & Order (docket no. 65) (dismissing claim for
 3          negligent selection, training, and supervision, which is set forth as the Sixth Cause
            of Action in the proposed Third Amended Complaint); Stip. & Order (docket
 4          no. 90) (approving non-suit of Julia Nguyen, who is named as a plaintiff in the
            proposed Third Amended Complaint); Minute Order (docket no. 143) (dismissing
 5          the equal protection / racially-selective law enforcement claim that appears within
            the First Cause of Action in the proposed Third Amended Complaint); Order
 6          (docket no. 189) (dismissing claim for outrage, identified as the Fourth Cause of
            Action in the proposed Third Amended Complaint, and terminating as plaintiffs
 7          Uyen Le, Kim Tuyet Le, Quoc Nguyen, Tam Nguyen, Dung Nguyen, and
            Jefferson Ngyuen aka Jefferson Ho, who are listed in the caption of the proposed
 8          Third Amended Complaint). With the exception of the negligence claim, as to
            which plaintiffs contend a change in the law has transpired, plaintiffs may not, by
 9          amending their pleadings, reinstate claims that were previously dismissed.

10          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
11
            Dated this 2nd day of December, 2019.
12
                                                      William M. McCool
13                                                    Clerk
14                                                    s/Karen Dews
                                                      Deputy Clerk
15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
